I respectfully dissent.
I do not believe, after a review of the transcript, that this court can say the trial court abused its discretion in determining Mr. Swanson was competent to testify. The majority is remanding for a new trial to include a full hearing on the competency of Mr. Swanson if he is to testify. If this is to be the remedy, I believe the prior verdict should stand or fall based upon the determination of competency by the trial court after the full hearing. If Mr. Swanson is once again determined to be competent, a new trial would then be unnecessary.